Title: To George Washington from Nathaniel Pendleton, 5 March 1791
From: Pendleton, Nathaniel
To: Washington, George

 

Sir.
Savannah Georgia. March 5th 1791.

I am informed Mr Rutledge has lately accepted the appointment of Cheif Justice of the State of South Carolina, which will of course oblige him to resign his office of Assistant Justice in the supreme Court of the United States.
When I solicited the Appointment of Judge of this District, I imagined Congress would have made a more ample provision for their Judges; but having, at my own solicitation had the honor to be nominated by you, I could not with propriety refuse serving: altho it will readily be admitted by those who knew the extant of my practice at the bar, that the salary allowed me, is but a small compensation—nor is it indeed an adequate provision for a family in this Country.
Permit me however, Sir, to assure you I feel with equal Sensibility, and gratitude the honorable proof you were pleased to give of your approbation of my Character and Conduct on that occasion—An honor I hope always to merit, as far as fidelity and diligence can merit it, whenever I shall be so happy as to be distinguished by your nomination to a public office.
Under the impression of these ideas, permit me to communicate my wish that it may be agreeable to you, to put me in nomination to succeed Mr Rutledge. I should not perhaps indulge so flattering a hope, on this subject, but from an idea that you will probably nominate some person residing in the Southern Circuit—in which I now have the honor to be the oldest district Judge.
If I were to make a particular profession of the personal respect and admiration, I have always had for your Character and public services, it might have the appearance perhaps on this occasion, of flowing from other than the real motives—yet, having served under you as my General from a few weeks after your appointment to that important trust, to the end of the War, I hope to have the credit of sincerity, when I profess to be, with Sentiments of the most respectful, and unalterable Attachment, Sir, Your most Obedient, and most humble Servant

Nathl Pendleton

